                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   STARR INDEMNITY AND LIABILITY CO.,                      CASE NO. C18-0647-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   EXPEDITORS INTERNATIONAL OF
     WASHINGTON, INC.,
13
                               Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 23).
18
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19
     this action is DISMISSED with prejudice. The Clerk is directed to CLOSE this case.
20
            DATED this 20th day of June 2019
21

22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26




     MINUTE ORDER
     C18-0647
     PAGE - 1
